Case: 1:18-cv-O7273 Document #: 13 Filed: 12/05/18 Page 1 of 3 Page|D #:37

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ACCESS CARE l\/ISO, LLC )
)
Plaintiff, )
)
v. )
) Case No. l:lS-cv-07273
OBEM{EIDEN LAW GROUP PLLC and )
NICK OBERHEIDEN )
)
Defendants. )

DEFENDANTS’ MOTION FOR EXTENSI_ON OF TIME

Defendants Oberheiden Law Group PLLC and Nick Oberheiden, by and through their
attorneys Wilson Elser Moskowitz Edelman & Dicl<er LLP, for their Motion for an Extension of
Tirne to Answer or Otherwise Plead, states as follows:

l. Oberheiden Law Group PLLC and Nick Oberheiden removed the case to federal
court on October §1, 2018.

2. Wilson Elser Moskowitz Edelman & Dicker LLP (“Wilson Elser”) were recently
retained by Defendants to protect their interests in the above-referenced matter.

3. Wilson Elser filed its appearance on behalf of Oberheiden Law Group PLLC and
Nick Oberheiden on December 5, 2018.

4. Wilson Elser needs additional time to speak with its clients regarding the
substance of the responsive pleading

5. Counsel requests an additional twenty-one (21) days from the date of its
appearance to answer or otherwise plead.

6. After conferring with opposing counsel, there is no objection to this extension

2624737\!.|

Case: 1:18-cv-O7273 Document #: 13 Filed: 12/05/18 Page 2 of 3 Page|D #:38

WHEREFORE, Defendants Oberheiden Law Group PLLC and Nick Oberheiden
respectfully request that this Court grant their Motion for Extension of Tirne to Answer or
Otherwise plead, allowing Oberheiden LaW Group PLLC and Nick Oberheiden to respond to the
Cornplaint, Whether by motion, answer or otherwise on or before December 26, 2018.

Dated: December 5, 2018 Respectfully submitted,

OBERHEIDEN LAW GROUP PLLC and
NICK OBERHEIDEN

/s/ Kirnberly E. Blair

Kintberly E. Blair

Joseph J. Stafford

Wilson Elser, LLP

55 West Monroe, Suite 3800
Chicago, IL 60601

.Tel: 312.821.6139

Fax: 312-704-]522

Atmrneys for Defendants

262473 7v. l

Case: 1:18-cv-O7273 Document #: 13 Filed: 12/05/18 Page 3 of 3 Page|D #:39

CERTIFICATE OF SERVICE

l hereby certify that on December 5, 2018, l electronically filed the aforesaid
document(s) with the Clerk of the Court using the ECF system which will send notification of
such filing to all parties of record in this case by operation of the Court’s electronic filing system
and/or U.S. Mail. Parties may access this filing through the Court’s system.

David J. Fish

The Fish Law Firm, P.C.

200 E. Fifth Avenue, Suite 123
Naperville, lL 60563
dfish@fishlawfirm.corn
kunze@fishlawfirm.com
khjlton@fishlawfirm.com

/s/ Kimberly E. Blair

2624737\1.1

